DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/256,869, filed on 12/29/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 11,296,171. Although the claims at issue are not identical, they are not patentably distinct from each other because:



Current Application: 17/576,277
U.S. Patent No. 11,296,171
1. A display substrate comprising: a base substrate and a plurality of first color sub-pixels, a plurality of second color sub-pixels and a plurality of third color sub-pixels disposed on the base substrate;
1. A display substrate comprising: a base substrate and a plurality of first color sub-pixels, a plurality of second color sub-pixels and a plurality of third color sub-pixels disposed on the base substrate;
a light emitting control signal line, extending along a first direction; a data line, extending along a second direction, the first direction being intersected with the second direction; and a power line, overlapping with the data line in a third direction perpendicular to the base substrate,
a light emitting control signal line, extending along a first direction; a data line, extending along a second direction, the first direction being intersected with the second direction; and a power line, overlapping with the data line in a third direction perpendicular to the base substrate,
wherein at least one sub-pixel comprises an organic light emitting element and a pixel circuit for driving the organic light emitting element, the organic light emitting element comprises a first electrode, a second electrode and a light emitting layer disposed between the first electrode and the second electrode;
wherein at least one sub-pixel comprises an organic light emitting element and a pixel circuit for driving the organic light emitting element, the organic light emitting element comprises a first electrode, a second electrode and a light emitting layer disposed between the first electrode and the second electrode;
the pixel circuit comprises a driving transistor and a first light emitting control transistor, and the pixel circuit further comprises a connection structure disposed in the same layer as the data line, 
the pixel circuit comprises a driving transistor and a first light emitting control transistor, and the pixel circuit further comprises a connection structure disposed in the same layer as the data line,
in at least one second color sub-pixel, a first electrode of the first light emitting control transistor of the second color sub-pixel is electrically connected with the connection structure through a first connection hole, and
in at least one second color sub-pixel, a first electrode of the first light emitting control transistor of the second color sub-pixel is electrically connected with the connection structure through a first connection hole, and
the connection structure is electrically connected with the second electrode of the second color sub-pixel through a second connection hole;
the connection structure is electrically connected with the second electrode of the second color sub-pixel through a second connection hole,

an orthographic projection of at least part of the first connection hole on the base substrate is located on a side of an orthographic projection of the light emitting control signal line on the base substrate, and an orthographic projection of at least part of the second connection hole on the base substrate is located on the other side of the orthographic projection of the light emitting control signal line on the base substrate;
in at least one third color sub-pixel, the second electrode of the third color sub-pixel does not overlap with a channel of the driving transistor controlling the organic light emitting element of the third color sub-pixel in the third direction.
in at least one third color sub-pixel, the second electrode of the third color sub-pixel does not overlap with a channel of the driving transistor controlling the organic light emitting element of the third color sub-pixel in the third direction.


	Please note the comparison above, claim 1 of the current application is similar to claim 1 of the U.S. Patent No. 11,296,171, the only difference is that claim 1 of the U.S. Patent application mentions additional limitations, wherein the current application does not have those limitations, as can be seen by the empty box in the table above; and claims 2-22 of the current application are the same as claims 2-22 of the U.S. Patent No. 11,296,171.
	
Allowable Subject Matter
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art reference of Lee (U.S. Pub. No. 2021/0005145) teaches a display device gate driving circuit, wherein the pixel has a driving transistor to control the driving of the EL element, pixels Spa, SPb, and SPc are arranged in a column and connected to one another. Lee does not teach  in at least one second color sub-pixel, a first electrode of the first light emitting control transistor of the second color sub-pixel is electrically connected with the connection structure through a first connection hole, and the connection structure is electrically connected with the second electrode of the second color sub-pixel through a second connection hole; in at least one third color sub-pixel, the second electrode of the third color sub-pixel does not overlap with a channel of the driving transistor controlling the organic light emitting element of the third color sub-pixel in the third direction. The structure of the light emitting element is not taught by the prior art reference of Lee.
Tsuei (U.S. Pub. No. 2016/0049124) teaches a low color shift display having a plurality of pixels with light emitting elements, wherein the pixels are connected to one another. Tsuei does not teach  in at least one second color sub-pixel, a first electrode of the first light emitting control transistor of the second color sub-pixel is electrically connected with the connection structure through a first connection hole, and the connection structure is electrically connected with the second electrode of the second color sub-pixel through a second connection hole; in at least one third color sub-pixel, the second electrode of the third color sub-pixel does not overlap with a channel of the driving transistor controlling the organic light emitting element of the third color sub-pixel in the third direction. The structure of the light emitting element is not taught by the prior art reference of Tsuei.
The prior art reference of Wu (U.S. Pub. No. 2021/0280115) teaches a display panel having a plurality of pixels wherein the first color sub-pixel, the second color sub-pixel, and the third color sub-pixel are any one of a red, green, blue, and white sub-pixels. The sub-pixels are connected to respective gate lines and data lines. Wu does not teach  in at least one second color sub-pixel, a first electrode of the first light emitting control transistor of the second color sub-pixel is electrically connected with the connection structure through a first connection hole, and the connection structure is electrically connected with the second electrode of the second color sub-pixel through a second connection hole; in at least one third color sub-pixel, the second electrode of the third color sub-pixel does not overlap with a channel of the driving transistor controlling the organic light emitting element of the third color sub-pixel in the third direction. The structure of the light emitting element is not taught by the prior art reference of Wu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (U.S. Pub. No. 2021/0066398) teaches a display panel having a plurality of pixels with different pixel colors.
Park (U.S. Pub. No. 2006/0044245) teaches an organic light emitting diode display and display panel and driving method. 







Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691